--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this "Agreement"), dated as of the 17th day of
April (this "Agreement") is entered into by and among, Agora Holdings Inc. , a
corporation organized under the laws of the State of Utah ("AGORA"), Oleg
Sytnyk, an individual residing in the Ukraine ("Sytnyk"), and Oleksandr
Bondarenko, an individual residing in the Ukraine ("Bondarenko"), with Sytnyk
and Bondarenko referred to as the "Sellers", or collectively as the "Seller".
Agora, Sytnyk and Bondarenko are referred to singularly as a "Party" and
collectively as the "Parties."


WITNESSETH:


WHEREAS, Sellers own all of the issued and outstanding shares of ESILKROAD
NETWORK LIMITED, a Hong Kong corporation ("eSilkroad"), which in turn holds 95%
(ninety-five percent) of the authorized capital of ESILKROAD OF UKRAINE, a
limited liability company, registered in the Ukraine;
 
             WHEREAS, ESILKROAD is the owner of certain work in progress and
proprietary content, concept and design of the eSilknet (B2B social Network)


WHEREAS, AGORA wishes to acquire all of the issued and outstanding shares of
capital stock of ESILKROAD (referred to hereinafter as the "ESILKROAD Shares")
with the purpose of owning and operating ESILKROAD as AGORA's wholly-owned
subsidiary; and


WHERERAS, AGORA, ESILKROAD, and the Sellers propose to enter into this Agreement
which provides, among other things, that the Sellers will deliver the ESILKROAD
Shares to AGORA in exchange for a total of Fourteen Million (14,000,000) shares
(the "Exchange Shares") of AGORA's common stock (the "Share Exchange") as
described in Section 2.01 of this Agreement, on the terms and conditions set
forth herein and such additional items as more fully described in this
Agreement.


NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01.                                        Definitions. The following
terms shall have the following respective meanings:



"Affiliate"  
 with respect to any Party, a Person that directly or indirectly controls, is
controlled by, or is under common control of such Party.  For the purpose of
this definition, "control" means (i) Ownership of more than ten percent (10%) of
the voting shares of a Person or (ii) the right or ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement or otherwise;
 
"Business Day"  
a day (other than a Saturday) on which banks in Utah are open for business
throughout their normal business hours;
 
"Closing"
 
the closing of the transactions contemplated by this Agreement;
 
"Completion"
 
completion of acquisition of the ESILKROAD Shares by AGORA and issuance of the
Exchange Shares (as such term is defined below) in accordance with the terms and
conditions of this Agreement;
 
"Encumbrance"
 
any mortgage, charge, pledge, lien, (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, pre-emptive right deferred purchase, title retention,
leasing, sale-and-repurchase or sale-and-leaseback arrangement whatsoever over
or in any property, assets or rights of whatsoever nature and includes any
agreement for any of the same and reference to "Encumbrances" shall be construed
accordingly;
 
"Exchange Act"
 
the US Securities Exchange Act of 1934;
 
"Person"
any individual, firm, company, government, state or agency of a state or any
joint venture, association or partnership (whether or not having separate legal
personality);
 
 
"Securities Act"
 
the US Securities Act of 1933;
 
"SEC"
 
the US Securities and Exchange Commission;
 
"US"
 
United States of America;
 
"United States Dollars" or "US$"
 
United States dollars;



1

--------------------------------------------------------------------------------

Section 1.02.                Rules of Construction.


             (a)            Unless the context otherwise requires, as used in
this Agreement:  (i) "including" means "including, without limitation"; (ii)
words in the singular include the plural; (iii) words in the plural include the
singular; (iv) words applicable to one gender shall be construed to apply to
each gender; (v) the terms "hereof," "herein," "hereby," "hereto" and derivative
or similar words refer to this entire Agreement, including the Schedules hereto;
(vi) the terms "Article," "Section" and "Schedule" shall refer to the specified
Article, Section or Schedule of or to this Agreement and references to
paragraphs shall refer to the relevant paragraph of a specified Schedule and
(vii) the term "day" shall refer to calendar days.


            (b)            Titles and headings to Articles and Sections are
inserted for convenience of reference only, and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


ARTICLE II
THE SHARE EXCHANGE


Section 2.01                 Share Exchange.


(a)
Subject to and upon the terms and conditions of this Agreement, on the Closing
Date (as defined hereafter), AGORA shall acquire all of the ESILKROAD Shares
from Sellers with all of such interests acquired being free from all
Encumbrances together with all rights now or hereafter attaching thereto.



(b)
In exchange for the delivery of the ESILKROAD Shares, AGORA shall provide the
following to Sytnyk at the closing, a total of Fourteen Million (14,000,000)
shares of AGORA's common stock (the "Exchange Shares"), allocated as follows:



Oleg Sytnyk as to 7,000,000 million shares
Oleksandr Bondarenko as to 7,000,000 million shares


(c)
The Share Exchange shall take place upon the terms and conditions provided for
in this Agreement and in accordance with applicable law. If the Closing does not
occur as set forth in Section 2.02 of this Agreement due to one Party's failure
to perform, then the other Party may terminate the Agreement.



Section 2.02.                 Closing Location.  The Closing of the Share
Exchange and the other transactions contemplated by this Agreement will occur as
soon as possible (the "Closing Date"), at the offices of Agora, 1136 Centre
Street, Unit 228, Thornhill, ONT L4J 3M8, Canada, or electronically or at any
other location as chosen by the Parties.


Section 2.03.                Sellers 's Closing Documents.  At the Closing,
Sellers will tender to AGORA:


(a) Original certificates issued in the name of Sytnyk and Bondarenko
representing all of the ESILKROAD Shares, duly endorsed for transfer by Sytnyk
and Bondarenko respectively, with either a medallion signature guarantee or
notarization of such endorsement, and marked "cancelled for transfer" or as
otherwise directed by AGORA or its counsel, in accordance with the laws of Hong
Kong;


(b)                One (1) new certificate issued by ESILKROAD in the name of
AGORA representing the ESILKROAD Shares;


(c)                 A certified copy of the register of shareholders of
ESILKROAD showing AGORA as the sole registered owner of the ESILKROAD Shares;
and


(d)                A resolution from Sytnyk and Bondarenko certifying that the
conditions in Section 8.01(b) have been satisfied.


(e)                Board and shareholder consents from ESILKROAD for the entry
into, and consummation of this Agreement.


(f)                 Certificates of good standing or existence for ESILKROAD and
ESILKROAD of UKRAINE from each applicable regulatory agency.


Section 2.04.              AGORA's Closing Documents.  At the Closing, AGORA
will tender to the Sellers:


(a)            A resolution of the Board of Directors of AGORA in a form
satisfactory to the Sellers, acting reasonably, authorizing:


(i)
the execution and delivery of this Agreement by AGORA; and

(ii)
the issuance of the Exchange Shares to Sytnyk and Bondarenko.



(b)            Share certificates, registered in the name of Sytnyk and
Bondarenko representing the Exchange Shares; and


(c)            A certificate executed by a duly appointed officer of AGORA
certifying that the conditions in Section 9.01(b) have been satisfied.
2

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01.                          Each Party represents and warrants to the
other Party that each of the warranties it makes is accurate in all respects and
not misleading as at the date of this Agreement.


Section 3.02.                          Each Party undertakes to disclose in
writing to the other Party anything which is or may constitute a breach of or be
inconsistent with any of the warranties immediately upon the same coming to its
notice at the time of and after Completion.


Section 3.03.                          Each Party agrees that each of the
warranties it makes shall be construed as a separate and independent warranty
and (except where expressly provided to the contrary) shall not be limited or
restricted by reference to or inference from the terms of any other warranty or
any other term of this Agreement.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF AGORA


Section 4.01.               Organization, Standing and Authority; Foreign
Qualification. AGORA is a corporation duly organized, validly existing and in
good standing under the laws of the State of Utah and has all requisite
corporate power and authority to conduct its business as presently conducted and
as proposed to be conducted and, should it be required, shall be duly qualified
or licensed as a foreign corporation in good standing in each jurisdiction in
which the character of its properties or the nature of its business activities
require such qualification.


Section 4.02.               Corporate Authorization. The execution, delivery and
performance by AGORA of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of AGORA, and this Agreement constitutes a valid and binding
agreement of AGORA. The Exchange Shares to be issued in accordance with this
Agreement shall be duly authorized and, upon such issuance, will be validly
issued, fully paid and non-assessable.


Section 4.03.               Capitalization.  AGORA's authorized capital stock,
as of the Closing Date, shall consist of 500,000,000 authorized shares of common
stock and 100,000,000 authorized shares of preferred stock, of which 22,207,887
common shares shall be issued and outstanding (excluding the Exchange Shares),
and no shares of preferred stock shall be issued and outstanding. All of such
issued and outstanding shares of AGORA's common stock and preferred stock are
duly authorized, validly issued, fully paid and non-assessable. Other than a
total of 27,000,000 shares of restricted common stock to be issued under certain
executive and consulting agreements dated March 23, 2018, there are no
outstanding options, warrants, agreements or rights to subscribe for or to
purchase, or commitments to issue, shares of AGORA's common stock or any other
security of AGORA or any plan for any of the foregoing, except for conversion
rights associated with certain convertible promissory notes, which are
convertible into shares of AGORA's common stock. AGORA is not obligated to
register the resale of any of its common stock on behalf of any shareholder of
AGORA under the Securities Act.


Section 4.04.               Subsidiaries. AGORA has one wholly owned subsidiary,
Geegle Media Ltd.


Section 4.05.               Articles of Incorporation and Bylaws.  AGORA has
heretofore delivered, or at Closing AGORA shall deliver, to Sellers true,
correct and complete copies of its Articles of Incorporation, certified by the
Secretary of State of the State of Utah and Bylaws or comparable instruments,
certified by AGORA's corporate secretary.


Section 4.06.               No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:


(a)            violate any provision of the Articles of Incorporation, Bylaws or
other charter or organizational document of AGORA;


(b)            violate, conflict with or result in the breach of any of the
terms of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which AGORA is a
party or by or to which either of its assets or properties, may be bound or
subject;


(c)            violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon AGORA or upon the securities, assets or
business of AGORA;


(d)            violate any statute, law or regulation of any jurisdiction as
such statute, law or regulation relates to AGORA or to the securities,
properties or business of AGORA; or


(e)            result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by AGORA.
3

--------------------------------------------------------------------------------



Section 4.07.               Litigation. There is no litigation, suit,
proceeding, action or claim at law or in equity, pending or to AGORA's best
knowledge threatened against or affecting AGORA or involving any of AGORA's
property or assets, before any court, agency, authority or arbitration tribunal,
including, without limitation, any product liability, workers' compensation or
wrongful dismissal claims, or claims, actions, suits or proceedings relating to
toxic materials, hazardous substances, pollution or the environment. AGORA is
not subject to or in default with respect to any notice, order, writ, injunction
or decree of any court, agency, authority or arbitration tribunal.


Section 4.08.               Compliance with Laws. To the best knowledge of
AGORA, it has complied with all laws, municipal bylaws, regulations, rules,
orders, judgments, decrees and other requirements and policies imposed by any
governmental authority applicable to it, its properties or the operation of its
business, except where the failure to comply will not have a material adverse
effect on the business, properties, financial condition or earnings of AGORA.


Section 4.09.               True and Correct Copies. All documents furnished or
caused to be furnished to Sellers by AGORA are true and correct copies, and
there are no amendments or modifications thereto except as set forth in such
documents.


Section 4.10.               Contracts.


            (a)            Except for the contracts set forth on Schedule 4.10
and excluding any obligation referenced in this Agreement, AGORA is not a party
to any:


                          (i)            contracts with any current or former
officer, director, employee, consultant, agent or other representative having
more than three (3) months to run from the date hereof or providing for an
obligation to pay and/or accrue compensation of $100,000 or more per annum, or
providing for the payment of fees or other consideration in excess of $100,000
in the aggregate to any officer or director of AGORA, or to any other entity in
which AGORA has an interest;


          (ii)            contracts for the purchase or sale of equipment or
services that contain an escalation, renegotiation or re-determination clause or
that can be cancelled without liability, premium or penalty only on ninety (90)
days' or more notice;


                          (iii)            contracts for the sale of any of its
assets or properties or for the grant to any person of any preferential rights
to purchase any of its or their assets or properties;


                          (iv)            contracts (including, without
limitation, leases of real property) calling for an aggregate purchase price or
payments in any one (1) year of more than $100,000 in any one case (or in the
aggregate, in the case of any related series of contracts);


                          (v)            contracts relating to the acquisition
by AGORA of any operating business of, or the disposition of any operating
business by, any other person;


                          (vi)            executory contracts relating to the
disposition or acquisition of any investment or of any interest in any person;


                          (vii)            joint venture contracts or
agreements;


                          (viii)            contracts under which AGORA agrees
to indemnify any party, other than in the ordinary course of business or in
amounts not in excess of $100,000 or to share tax liability of any party;


                          (ix)            contracts containing covenants of
AGORA not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with AGORA in
any line of business or in any geographical area;


                          (x)            contracts for or relating to computers,
computer equipment, computer software or computer services; or


                          (xi)            contracts relating to the borrowing of
money by AGORA or the direct or indirect guarantee by AGORA of any obligation
for, or an agreement by AGORA to service, the repayment of borrowed money, or
any other contingent obligations in respect of indebtedness of any other Person,
including, without limitation:


                                        (A)            any contract with respect
to lines of credit;


                                        (B)            any contract to advance
or supply funds to any other person other than in the ordinary course of
business;


                                        (C)            any contract to pay for
property, products or services of any other person even if such property,
products or services are not conveyed, delivered or rendered;


                                     (D)            any keep-well, make-whole or
maintenance of working capital or earnings or similar contract; or


                                        (E)            any guarantee with
respect to any lease or other similar periodic payments to be made by any other
person; and


                          (xii)            any other material contract whether
or not made in the ordinary course of business.
4

--------------------------------------------------------------------------------



Section 4.11.               Operations of AGORA.  During the last ninety (90)
days prior to the date hereof, AGORA has not:


(a)             amended its Articles of Incorporation or Bylaws or merged with
or into or consolidated with any other person or entity, subdivided or in any
way reclassified any shares of its capital stock or changed or agreed to change
in any manner the rights of its outstanding capital stock or the character of
its business;


(b)            except for the issuance of Fourteen Million shares of common
stock in anticipation of the Share Exchange, and certain existing convertible
notes payable; issued, reserved for issuance, sold or redeemed, repurchased or
otherwise acquired, or issued options or rights to subscribe to, or entered into
any contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any shares of its capital stock or any bonds, notes, debentures or
other evidence or indebtedness;


(c)            declared or paid any dividends or declared or made any other
distributions of any kind to its shareholders; or


(d)            made any loan or advance to any of  its shareholders or to any of
its directors, officers or employees, consultants, agents or other
representatives, or made any other loan or advance, otherwise than in the
ordinary course of business.


Section 4.12.               Material Information.  This Agreement, the Schedules
attached hereto and all other information provided, in writing, by AGORA or
representatives thereof to Sellers, taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
any statement contained herein or therein not misleading. There are no facts or
conditions which have not been disclosed to Sellers in writing which,
individually or in the aggregate, could have a material adverse effect on AGORA
or a material adverse effect on the ability of AGORA to perform any of its
obligations pursuant to this Agreement.


Section 4.13.               Brokerage.  No broker or finder has acted, directly
or indirectly, for AGORA nor did AGORA incur any finder's fee or other
commission, in connection with the transactions contemplated by this Agreement.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SYTNYK AND BONDARENKO


The Sellers, jointly and severally, represent to AGORA as follows:


Section 5.01.               Organization, Standing and Authority; Foreign
Qualification. (a) ESILKROAD is a corporation duly organized, validly existing
and in good standing under the laws of Hong Kong and has all requisite corporate
power and authority to own, lease and operate its respective properties and to
conduct its respective business as presently conducted and as proposed to be
conducted and is duly qualified or licensed as a foreign corporation in good
standing in each jurisdiction in which the character of its properties or the
nature of its business activities require such qualification.


Section 5.02.               Authorization. The execution, delivery and
performance by Sytnyk of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary actions, as the
case may be, on the part of the ESILKROAD, Sytnyk and Bondarenko. Sytnyk and
Bondarenko have duly executed and delivered this Agreement and this Agreement
constitutes a valid and binding agreement of Sytnyk, Bondarenko and ESILKROAD.
The ESILKROAD Shares to be transferred to AGORA in accordance with this
Agreement have been duly authorized and validly issued. . Upon transfer of the
ESILKROAD Shares  to AGORA, each of Bondarenko and Sytnyk warrant the ESILKROAD
shares will have been fully paid and will be non-assessable.


Section 5.03.               Capitalization.


(a)
ESILKROAD's current total share capital consists of 20,000 authorized and issued
and outstanding common shares, and no authorized preferred shares.  The common
shares are allocated as follows:



Sytnyk – 50% - 10,000 shares
Bondarenko – 50% - 10,000 shares


(b)
All of such issued and outstanding shares of capital stock of ESILKROAD are duly
authorized and validly issued.  Upon transfer of the ESILKROAD Shares  to AGORA,
each of Bondarenko and Sytnyk warrant the ESILKROAD shares will have been fully
paid and will be non-assessable.



            There are no outstanding options, warrants, agreements or rights to
subscribe for or to purchase, or commitments to issue, shares of capital stock
in ESILKROAD or any other security of ESILKROAD or any plan for any of the
foregoing.


(c)            The ESILKROAD Shares are not subject to any option, right of
first refusal or any other restriction on transfer, whether by contract,
agreement, applicable law, regulation or statute, as the case may be.


(d)            There are no outstanding loans, debts, bonds, indentures or
promissory notes giving the holder thereof the right to convert such instruments
into shares of ESILKROAD's capital stock.
5

--------------------------------------------------------------------------------



Section 5.04.               Subsidiaries. ESILKROAD  holds 95% (ninety-five
percent) of the authorized capital of ESILKROAD OF UKRAINE, a limited liability
company, registered in the Ukraine;


Section 5.05.               Sale of Exchange Shares. Upon completion of the
purchase and sale of the Exchange Shares, Sytnyk and Bondarenko shall be the
only beneficial and record holders of the Exchange Shares.


Section 5.06.               Investment Risk.  Sellers understand that an
investment in AGORA includes a high degree of risk, has such knowledge and
experience in financial and business matters, investments, securities and
private placements as to be capable of evaluating the merits and risks of his
investment in the Exchange Shares, is in a financial position to hold the
Exchange Shares for an indefinite period of time, and is able to bear the
economic risk of, and withstand a complete loss of such investment in the
Exchange Shares.


Section 5.07.               Cooperation. If required by applicable securities
laws or order of a securities regulatory authority, stock exchange or other
regulatory authority, Sellers will execute, deliver, file and otherwise assist
AGORA in filing such reports, undertakings and other documents as may be
required with respect to the issuance of the Exchange Shares.


Section 5.08.               Tax Advice.  Sellers are responsible for obtaining
such legal, including tax, advice as he considers necessary or appropriate in
connection with the execution, delivery and performance regarding this Agreement
and the transactions contemplated herein.


Section 5.09.               Investment Representations.  All of the
acknowledgements, representations, warranties and covenants set out in Exhibit A
hereto are true and correct as of the date hereof and as of the Closing Date as
for Bondarenko and Sytnyk.


Section 5.10.               No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:


(a)            violate any provision of the Articles or Certificate of
Incorporation, Bylaws or other charter or organizational document of ESILKROAD;


(b)            violate, conflict with or result in the breach of any of the
terms of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which ESILKROAD or
Sytnyk is a party or by or to which their assets or properties, including the
ESILKROAD Shares, may be bound or subject;


(c)            violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon ESILKROAD, Sytnyk or Bondarenko or upon
the securities, assets or business of ESILKROAD and/or Sytnyk or Bondarenko;


(d)            violate any statute, law or regulation of any jurisdiction as
such statute, law or regulation relates to ESILKROAD and/or Sytnyk or Bondarenko
or to the securities, properties or business of ESILKROAD and/or Sytnyk or
Bondarenko; or


(e)            result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by ESILKROAD and/or Sytnyk or Bondarenko.


Section 5.11.               Organizational Documents.


                (a)             The Sellers have heretofore delivered to AGORA
true, correct and complete copies of ESILKROAD's Articles of Incorporation or
Association (or such similar organizational documents), certified by the
Companies Registry of Hong Kong or such other governmental entity with the power
and authority to certify ESILKROAD' incorporation documents and Bylaws or
comparable instruments, certified by the corporate secretary thereof.


(b)            The minute books of ESILKROAD accurately reflect all actions
taken at all meetings and consents in lieu of meetings of its respective
members, and all actions taken at all meetings and consents in lieu of meetings
of its managing members from the date of incorporation to the date hereof.


Section 5.12.               Compliance with Laws.  To the best of Bondarenko's
and Sytnyk's knowledge, neither ESILKROAD nor Sytnyk nor Bondarenko are in
violation of any applicable order, judgment, injunction, award or decree nor are
they in violation of any federal, provincial, state, local, municipal or foreign
law, ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator, other than those violations which, in the
aggregate, would not have a material adverse effect on ESILKROAD or Sytnyk or
Bondarenko and have not received written notice that any violation is being
alleged.


Section 5.13.               Material Information.  This Agreement, the Schedules
attached hereto and all other information provided in writing by the Sellers or
representatives thereof to AGORA, taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
any statement contained herein or therein not misleading.  There are no facts or
conditions which have not been disclosed to AGORA in writing which, individually
or in the aggregate, could have a material adverse effect on ESILKROAD and/or
Sytnyk or Bondarenko or a material adverse effect on the ability of Sytnyk or
Bondarenko to perform any of their obligations pursuant to this Agreement.
6

--------------------------------------------------------------------------------



Section 5.14.              Actions and Proceedings.  There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving ESILKROAD or Sytnyk
or Bondarenko.  There are no actions, suits or claims or legal, regulatory,
administrative or arbitration proceedings pending or, to the knowledge of Sytnyk
or Bondarenko, threatened against or involving ESILKROAD or Sytnyk or
Bondarenko, their respective assets or the ESILKROAD Shares.


Section 5.15.               Operations.  Except as contemplated by this
Agreement, since its date of incorporation, ESILKROAD has not:


(a)            amended its Certificate or Articles of Association or Bylaws (or
similar document) or merged with or into or consolidated with any other person
or entity, subdivided or in any way reclassified any of its ownership interests
or changed or agreed to change in any manner the rights of its ownership
interests or the character of its business;


(b)            issued, reserved for issuance, sold or redeemed, repurchased or
otherwise acquired, or issued options or rights to subscribe to, or entered into
any contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any ownership interests or any bonds, notes, debentures or other
evidence or indebtedness; omade any loan or advance to any manager, officer,
director or employee, consultant, agent or other representative.


Section 5.16.               Brokerage.  No broker or finder has acted, directly
or indirectly, for ESILKROAD or Sellers nor did ESILKROAD or Sellers incur any
finder's fee or other commission, in connection with the transactions
contemplated by this Agreement.


Section 5.17.               Intellectual Property.  ESILKROAD owns or has the
right to use all Intellectual Property (as hereinafter defined) necessary (a) to
use, manufacture, market and distribute the products manufactured, marketed,
sold or licensed, and to provide the services provided, by ESILKROAD to other
parties (together, the "Customer Deliverables") and (b) to operate the internal
systems of ESILKROAD that are material to its business or operations, including,
without limitation, computer hardware systems, software applications and
embedded systems (the "Internal Systems").  The Intellectual Property owned by
or licensed to ESILKROAD and incorporated in or underlying the Customer
Deliverables or the Internal Systems is referred to herein as the "ESILKROAD
Intellectual Property").  Each item of ESILKROAD Intellectual Property will be
owned or available for use by ESILKROAD immediately following the Closing on
substantially identical terms and conditions as it was immediately prior to the
Closing.  The Company has taken all reasonable measures to protect the
proprietary nature of each item of ESILKROAD Intellectual Property.  To the
knowledge of Sytnyk and Bondarenko, (i) no other person or entity has any rights
to any of ESILKROAD Intellectual Property owned by ESILKROAD except pursuant to
agreements or licenses entered into by ESILKROAD and such person in the ordinary
course, and (ii) no other person or entity is infringing, violating or
misappropriating any of ESILKROAD Intellectual Property.  For purposes of this
Agreement, "Intellectual Property" means all patents and patent applications,
copyrights and registrations thereof, computer software, data and documentation,
trade secrets and confidential business information, whether patentable or
unpatentable and whether or not reduced to practice, know-how, manufacturing and
production processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, trademarks, service marks, trade names, domain names and
applications and registrations therefor, and other proprietary rights relating
to any of the foregoing


ARTICLE VI
COVENANTS AND AGREEMENTS OF SYTNYK AND BONDARENKO


Section 6.01.               Conduct of Businesses in the Ordinary Course.  From
the date of this Agreement to the Closing Date, Sytnyk and Bondarenko shall
cause ESILKROAD to conduct its respective business substantially in the manner
in which it is currently conducted.


Section 6.02.               Preservation of Permits and Services.  From the date
of this Agreement to the Closing Date, Sytnyk and Bondarenko shall cause
ESILKROAD to preserve any permits and licenses in full force and effect and to
keep available the services, and preserve the goodwill, of its present managers,
officers, employees, agents, and consultants.


Section 6.03.               Conduct Pending the Closing Date.  From the date of
this Agreement to the Closing Date: (a) Sytnyk and Bondarenko shall cause
ESILKROAD to use its best efforts to conduct its affairs in such a manner so
that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties contained in Article V shall continue to be true
and correct on and as of the Closing Date as if made on and as of the Closing
Date; and (b) Sytnyk and Bondarenko shall promptly notify AGORA of any event,
condition or circumstance that would constitute a violation or breach of this
Agreement by ESILKROAD, Sytnyk or Bondarenko.


Section 6.04.               Corporate Examinations and Investigations.  Prior to
the Closing Date, AGORA shall be entitled, through its employees and
representatives, to make such reasonable investigation of the assets,
liabilities, properties, business and operations of ESILKROAD, and such
examination of the books, records, tax returns, results of operations and
financial condition of ESILKROAD. Any such investigation and examination shall
be conducted at reasonable times and under reasonable circumstances and Sytnyk
and Bondarenko and their employees and representatives, including without
limitation, their counsel and independent public accountants, shall cooperate
fully with such representatives in connection with such reasonable review and
examination.
 
7

--------------------------------------------------------------------------------

ARTICLE VII
COVENANTS AND AGREEMENTS OF AGORA


Section 7.01.               Conduct of Businesses in the Ordinary Course.  From
the date of this Agreement to the Closing Date, AGORA shall conduct its
businesses substantially in the manner in which it is currently conducted and
shall not enter into any contract described in Section 4.10, or undertake any of
the actions specified in Sections 4.11.


Section 7.02.               Litigation.  From the date of this Agreement to the
Closing Date, AGORA shall notify Sytnyk of any actions or proceedings of the
type described in Section 4.07 that are threatened or commenced against AGORA or
against any officer, director, employee, properties or assets of AGORA and of
any requests for information or documentary materials by any governmental or
regulatory body in connection with the transactions contemplated hereby.


Section 7.03.               Conduct of AGORA Pending the Closing.  From the date
hereof through the Closing Date:


(a)            AGORA shall use its best efforts to conduct its affairs in such a
manner so that, except as otherwise contemplated or permitted by this Agreement,
the representations and warranties contained in Article IV shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date; and


(b)            AGORA shall promptly notify the Sellers of any event, condition
or circumstance occurring from the date hereof through the Closing Date that
would constitute a violation or breach of this Agreement by AGORA.


Section 7.04.               Corporate Examinations and Investigations.  Prior to
the Closing Date, the Sellers shall be entitled, through employees and
representatives, to make any investigation of the assets, liabilities,
properties, business and operations of AGORA; and such examination of the books,
records, tax returns, results of operations and financial condition of AGORA.
Any such investigation and examination shall be conducted at reasonable times
and under reasonable circumstances and AGORA and its employees and
representatives shall cooperate fully with such representatives in connection
with such reasonable review and examination.


ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF AGORA TO CLOSE


The obligations of AGORA to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment on or before the Closing Date, of each
of the following conditions, any one or more of which may be waived by it, to
the extent permitted by law:


Section 8.01.               Representations and Covenants. 


  (a)          The representations and warranties of Sytnyk and Bondarenko
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same force and effect as though made on and as of the Closing
Date, except that any of such representations and warranties that are given as
of a particular date and relate solely to a particular date or period shall be
true as of such date or period; and
 
(b)          Sytnyk and Bondarenko shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with on or before the Closing Date. The Sellers shall have delivered to AGORA a
certificate, dated the Closing Date, and signed by Sytnyk and Bondarenko to the
foregoing effect.


Section 8.02.               Governmental Permits and Approvals.


                (a)            All approvals, authorizations, consents, permits
and licenses from governmental and regulatory bodies required for the
transactions contemplated by this Agreement and to permit the business currently
carried on by ESILKROAD to continue to be carried on substantially in the same
manner immediately following the Closing Date shall have been obtained and shall
be in full force and effect, and AGORA shall have been furnished with
appropriate evidence, reasonably satisfactory to them, of the granting of such
approvals, authorizations, consents, permits and licenses; and


(b)            There shall not have been any action taken by any court,
governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.


Section 8.03.               Third Party Consents.  All consents, permits and
approvals from parties to contracts with ESILKROAD that may be required in
connection with the performance by Bondarenko or Sytnyk hereunder or the
continuance of such contracts in full force and effect after the Closing Date,
shall have been obtained.


Section 8.04.               Litigation.  No action, suit or proceeding shall
have been instituted and be continuing or be threatened by any person to
restrain, modify or prevent the carrying out of the transactions contemplated
hereby, or to seek damages in connection with such transactions, or that has or
could have a material adverse effect on ESILKROAD, Sytnyk, Bondarenko or on the
ESILKROAD Shares.


Section 8.05                Closing Documents.  Sytnyk and Bondarenko shall have
executed and delivered the documents described in Section 2.03 above.






8

--------------------------------------------------------------------------------



ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATION OF SYTNYK AND BONDARENKO TO CLOSE


The obligations of the Sellers to be performed at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by him, to the
extent permitted by law:


Section 9.01.               Representations and Covenants.  (a)  The
representations and warranties of AGORA contained in this Agreement shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and
 
(b)            AGORA shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date. AGORA shall have delivered to Sellers a certificate
dated the Closing Date, and signed by an authorized signatory of AGORA to the
foregoing effect.
 
Section 9.02.               Governmental Permits and Approvals. 


        (a)         All approvals, authorizations, consents, permits and
licenses from governmental and regulatory bodies required for the transactions
contemplated by this Agreement and to permit the business currently carried on
by AGORA to continue to be carried on substantially in the same manner
immediately following the Closing Date shall have been obtained and shall be in
full force and effect, and Sellers shall have been furnished with appropriate
evidence, reasonably satisfactory to them, of the granting of such approvals,
authorizations, consents, permits and licenses; and


                        (b)         There shall not have been any action taken
by any court, governmental or regulatory body then prohibiting or making illegal
on the Closing Date the transactions contemplated by this Agreement.


Section 9.03.               Litigation.  No action, suit or proceeding shall
have been instituted and be continuing or be threatened by any person to
restrain, modify or prevent the carrying out of the transactions contemplated
hereby, or to seek damages in connection with such transactions, or that has or
could have a material adverse effect on AGORA.


Section 9.04.               Closing Documents.  AGORA shall have executed and
delivered the documents described in Section 2.04 above.


ARTICLE X
TERMINATION


Section 10.01.             Termination.


(a)            Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the Share Exchange and the other transactions
contemplated by this Agreement shall be abandoned at any time prior to the
Closing:
 
           (i)        by mutual written consent of Sellers and AGORA;

                          (ii)        by either the Sellers or AGORA in the
event that a temporary restraining order, preliminary or permanent injunction or
other judicial order preventing the consummation of the Share Exchange or any of
the other transactions contemplated hereby shall have become final and
non-appealable; provided, that, the party seeking to terminate this Agreement
pursuant to this clause (ii) shall have used all commercially reasonable efforts
to have such order, injunction or other order vacated;


                          (iii)       by AGORA if AGORA is not then in material
breach of this Agreement and if there shall have been any breach by Sellers
(which has not been waived) of one or more of its representations or warranties,
covenants or agreements set forth in this Agreement, which breach or breaches
(A) would give rise to the failure of a condition set forth in Article VIII, and
(B) shall not have been cured within thirty (30) days following receipt by
Sellers of written notice of such breach, or such longer period in the event
that such breach cannot reasonably be expected to be cured within such 30‑day
period and Sellers are diligently pursuing such cure;


          (iv)      by AGORA, if it deems in its sole and complete discretion,
that the audited financial statements of ESILKROAD yet to be provided by the
Sellers are materially different in any aspect from the unaudited financial
statements which have previously been provided as described in Section 11.02, or
if the ESILKROAD financials statements are deemed to be unable to be audited in
the complete discretion of AGORA and its PCAOB auditor.


                          (v)       by Sellers if he is not then in material
breach of this Agreement and if there shall have been any breach by AGORA (which
has not been waived) of one or more of its representations or warranties,
covenants or agreements set forth in this Agreement, which breach or breaches
(A) would give rise to the failure of a condition set forth in Article IX, and
(B) shall not have been cured within thirty (30) days following receipt by AGORA
of written notice of such breach; or


          (vi)     by either Party if the Closing has not occurred on or prior
to April 30, 2018 for any reason other than delay or non-performance of the
Party seeking such termination.


(b)            In the event of termination by Sellers or AGORA pursuant to this
Section 10.01, written notice thereof shall forthwith be given to the other
Party and the transactions contemplated by this Agreement shall be terminated,
without further action by any Party.


Section 10.02.             Effect of Termination.  If this Agreement is
terminated and the transactions contemplated hereby are abandoned as described
in Section 10.01, this Agreement shall become null and void and of no further
force and effect, except for the provisions of (i) Section 10.01 and this
Section 10.02; and (ii) Section 11.01 relating to publicity. Nothing in this
Section 10.02 shall be deemed to release any Party from any liability for any
breach by such Party of the terms, conditions, covenants and other provisions of
this Agreement or to impair the right of any Party to compel specific
performance by any other Party of its obligations under this Agreement.
9

--------------------------------------------------------------------------------



ARTICLE XI
POST-CLOSING COVENANTS


Section 11.01              AGORA's Covenants. AGORA hereby covenants with
Sellers and promises to elect one individual as mutually agreed to the Board of
AGORA, who shall serve with the current members of the AGORA board of
directors.  AGORA shall also cause to be filed a Form 8-K with the Securities
and Exchange Commission to disclose this Agreement and related transactions.


Section 11.02              Sytnyk'  and Bondarenko' Covenants. Sytnyk hereby
covenants with AGORA and promises as follows:


(a)
To maintain the books, records, accounting and financial statements of ESILKROAD
and all operations related to its operations, in accordance with applicable
accounting principles and practices.



(b)
To maintain all of the legal requirements that permit ESILKROAD to continue its
operations under all applicable federal, state and/or provincial laws and
regulations of Hong Kong and/or the Ukraine and comply with all other federal,
state and/or provincial laws and regulations of the United State as may be
required.



(c)
Not to incur any debt by ESILKROAD in any event whatsoever, except with the
prior written consent of the Board of Directors of AGORA.



(d)
To provide unaudited financial statements for the fiscal years ended December
31, 2017 and 2016, and the interim unaudited financial statements for the three
month period ended March 31, 2018 as soon as practicable upon execution of this
Agreement, but no later than 15 days, and to further provide audited financial
statements for the years ended December 31, 2017 and 2016, and unaudited
reviewed financial statements for the three month period ending March 31, 2018
on or before the date that is 45 days from Closing.



MISCELLANEOUS


Section 12.01.             Public Notices.  The Parties agree that all notices
to third parties and all other publicity concerning the transactions
contemplated by this Agreement shall be jointly planned and coordinated and no
Party shall act unilaterally in this regard without the prior approval of the
others, such approval not to be unreasonably withheld.


Section 12.02.            Time.  Time shall be of the essence hereof.


Section 12.03.             Notices.  Any notice or other writing required or
permitted to be given hereunder or for the purposes hereof shall be sufficiently
given if delivered or faxed to the Party to whom it is given or, if mailed, by
prepaid registered mail addressed to such Party at:


if to Sellers at:
Suites 3009-12, Shui On Centre, 6-8 Harbour Road,
Wan Chai, Hong Kong
+861571120916
                           
if to AGORA, at:
Agora Holdings Inc.
1136 Centre Street
Unit 228
Thornhill, ONT L4J 3M8
Canada


or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
article. Any notice mailed shall be deemed to have been given and received on
the fifth Business Day next following the date of its mailing unless at the time
of mailing or within five (5) Business Days thereafter there occurs a postal
interruption which could have the effect of delaying the mail in the ordinary
and usual course, in which case any notice shall only be effectively given if
actually delivered or sent by telecopy. Any notice delivered or faxed to the
Party to whom it is addressed shall be deemed to have been given and received on
the Business Day next following the day it was delivered or faxed.
10

--------------------------------------------------------------------------------



Section 12.04.             Severability.  If a court of competent jurisdiction
determines that any one or more of the provisions contained in this Agreement is
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision or provisions shall not
in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless in either
case as a result of such determination this Agreement would fail in its
essential purpose.


Section 12.05.             Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties and supersedes all prior agreements and
understandings, oral or written, by and between any of the Parties with respect
to the subject matter hereof.


Section 12.06.             Further Assurances.  The Parties shall with
reasonable diligence, do all such things and provide all such reasonable
assurances as may be required to consummate the transactions contemplated by
this Agreement, and each Party shall provide such further documents or
instruments required by the other Party as may be reasonably necessary or
desirable to give effect to the purpose of this Agreement and carry out its
provisions whether before or after the Closing Date.


Section 12.07.            Waiver.  Except as provided in this Article, no action
taken or inaction pursuant to this Agreement will be deemed to constitute a
waiver of compliance with any warranties, conditions or covenants contained in
this Agreement and will not operate or be construed as a waiver of any
subsequent breach, whether of a similar or dissimilar nature.  No waiver of any
right under this Agreement shall be binding unless executed in writing by the
Party to be bound thereby.


Section 12.08.             Counterparts.  This Agreement may be executed in as
many counterparts as may be necessary or by facsimile and each such counterpart
agreement or facsimile so executed shall be deemed to be an original and such
counterparts and facsimile copies together shall constitute one and the same
instrument and shall be valid and enforceable.


Section 12.09              Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Utah. 
The parties to this Agreement agree that any breach of any term or condition of
this Agreement or the transactions contemplated hereby shall be deemed to be a
breach occurring in the State of Utah by virtue of a failure to perform an act
required to be performed in the State of Utah.  The parties to this Agreement
irrevocably and expressly agree to submit to the jurisdiction of the courts of
the State of Utah for the purpose of resolving any disputes among the parties
relating to this Agreement or the transactions contemplated hereby.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby, or any judgment entered by any court in respect hereof
brought in Salt Lake City, Utah, and further irrevocably waive any claim that
any suit, action or proceeding brought in Salt Lake City, Utah has been brought
in an inconvenient forum.  With respect to any action before the above courts,
the parties hereto agree to service of process by certified or registered United
States mail, postage prepaid, addressed to the party in question


IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.


AGORA HOLDINGS INC.  
 
SELLERS:
 
OLEG SYTNYK
 
 
 
 
 
 
By:
/s/Ruben Yakubov
 
/s/Oleg Sytnyk
 
Name:
 RUBEN YAKUBOV
 
OLEG SYTNYK
 
Title:
 PRESIDENT
 
 
 
 
 
 
 
 
     
OLEKSANDR BONDARENKO
                  /s/Oleksander Bondarenko        
OLEKSANDER BONDARENKO
                                         

  


 
11

--------------------------------------------------------------------------------



EXHIBIT A


Non-U.S. Person Certificate


April    , 2018


Agora Holdings, Inc.
1136 Centre Street
Unit 228
Thornhill, ONT L4J 3M8
Canada


Defined terms used but not defined herein shall have the meaning ascribed to
such terms in the Share Exchange Agreement (the "Share Agreement")
dated April ____, 2018, by and among AGORA HOLDINGS, INC. ("AGORA"), a
corporation organized under the laws of the State of Utah, OLEG SYTNYK, an
individual residing in the Ukraine, and OLEKSANDR BONDARENKO, an individual
residing in the Ukraine, whereby AGORA is acquiring from Sytnyk and Bondarenko
all of issued and outstanding shares of ESILKROAD NETWORK LIMITED, a Hong Kong
corporation ("eSilkroad"), which in turn holds 95% (ninety-five percent) of the
authorized capital of ESILKROAD OF UKRAINE, a limited liability company,
registered in the Ukraine, in exchange for shares of AGORA's common stock ("the
Shares").
1.
The undersigned hereby represents, warrants and certifies that:



(a)
It is not a "U.S. Person" (as such term is defined by Rule 902 of Regulation S
under the U.S. Securities Act) and is not acquiring the Shares, directly or
indirectly, for the account or benefit of any U.S. person.



Rule 902 under the U.S. Securities Act, defines a "U.S. Person" as:
A.
Any Natural person resident in the United States;

B.
Any partnership or corporation organized or incorporated under the laws of the
United States;

C.
Any estate of which any execution or administrator is a U.S. Person;

D.
Any trust of which any trustee is a U.S. Person;

 

E.
Any agency or branch of a foreign entity located in the United States;

F.
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

G.
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

H.
Any partnership or corporation if:



(1)Organized or incorporated under the laws of any foreign jurisdiction; and
(2) Formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural person, estates or trusts.


The following are not "U.S. Persons:
A.
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a Non-U.S. Person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

B.
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. Person if:

(i)
An executor or administrator of the estate who is not a U.S. Person has sole or
shared investment discretion with respect to the assets of the estate; and

(ii)
The estate is governed by foreign law;

C.
Any trust of which any professional fiduciary acting as trustee is a U.S.
Person, if a trustee who is not a U.S. Person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settler if the trust is revocable) is a U.S. Person;

D.
Any employee benefit established and administered in accordance with the law of
a country other than the United States and customary practices and documentation
of such country;

E.
Any agency or branch of a U.S. person located outside the United States if:

(i)
The agency or branch operates for valid business reasons; and

(ii)
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

F.
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.

G.
The offer and scale of the Shares was made in an "offshore transaction" (as
defined under Regulation S under the U.S. Securities Act), in that:

(i)
The undersigned was outside the United States at the time the buy order for such
Shares was originated; and

(ii)
The offer to sell the Shares was not made to the undersigned in the United
States.

H.
The transaction (i) has not been pre-arranged with a purchaser located inside of
the United States or is a U.S. Person, and (ii) is not part of a plan or scheme
to evade the registration requirements of the U.S. Securities Act.

I.
The transaction (i) has not been pre-arranged with a purchaser located inside of
the United States or is a U.S. Person, and (ii) is not part of a plan or scheme
to evade the registration requirements of the U.S. Securities Act.



12

--------------------------------------------------------------------------------



2.
The undersigned hereby covenants that:

(A)
During the period prior to one year after the Closing (the "Restricted Period")
it will not engage in hedging transactions with regard to the Shares unless such
transactions are made in compliance with the U.S. Securities Act;

(B)
If it decides to offer, sell or otherwise transfer any of the Shares, it will
not offer, sell or otherwise transfer any of such Shares directly or indirectly,
unless:

 

(i)
The sale is to the Company;

(ii)
The sale is made outside the United States in a transaction meeting the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations; provided, however, that during the
period prior to the expiration of the Restrictive Period no sale may be made to
any U.S. Person or for the account or benefit of the U.S. person (other than a
distributor) and all purchasers of such Shares will be required to execute and
deliver to the Company a certificate substantially in the form hereof;

(iii)
The sale is made in the United States pursuant to the exemption from the
registration requirements under the U.S. Securities Act provided by Rule 144
thereunder and in accordance with any applicable state securities or "blue sky"
laws and the purchaser has prior to such sale furnished to the Company an
opinion of counsel reasonably satisfactory to the Company to the effect that
such transaction does not require registration pursuant to Rule 144 under the
U.S. Securities Act;

(iv)
The Shares are sold in the United States in a transaction that does not require
registration under U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities, and it has prior to such
sale furnished to the Company an opinion of counsel reasonably satisfactory to
the Company to the effect that such transaction does not require registration;
or

(v)
The sale is made in the United States pursuant to an effective registration
statement filed under the U.S. Securities Act.





3.
The undersigned acknowledges and agrees that:

(A)
The Shares are and will be "restricted securities" as that term is defined in
Rule 144 under the U.S. Securities Act, and the certificates representing the
Shares, as well as all certificates issued in exchange for or in substitution of
the foregoing, until such time as is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws,
will be subject to the terms of and bear, on the face of such certificate, a
legend in substantially the following for:



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933 (THE "U.S. SECURITIES ACT") OR ANY STATE
SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. THESE SECURITIES ARE
RESTRICTED SECURITIES (AS DEFINED UNDER RULE 144 UNDER THE U.S. SECURITIES ACT)
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
FOR VALUE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE U.S. SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE U.S.
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.
DURING THE PERIOD PRIOR TO April    , 2019 [ONE YEAR AFTER THE CLOSING] (THE
"RESTRICTED PERIOD"), THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY WITHIN THE UNITED STATES, TO A U.S.
PERSON (AS DEFINIED IN REGULATION S UNDER THE U.S. SECURITIES ACT), OR FOR THE
ACCOUNT OR BENEFIT OF A U.S. PERSON, EXCEPT PURSUANT TO REGISTRATION UNDER THE
U.S. SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER. DURING THE RESTRICTED PERIOD HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS SUCH TRANSACTIONS ARE MADE IN COMPLIANCE
WITH THE U.S. SECURITIES ACT.  THIS PARAGRAPH SHALL HAVE NO FURTHER EFFECT
SUBSEQUENT TO THE EXPIRATION OF THE RESTRICTED PERIOD AND THEREAFTER MAY BE
REMOVED.
(B)
The Company will refuse to register any sale of Shares made in breach of the
provisions hereof.



(C)
The addressees of this certificate and others will rely upon the truth and
accuracy of the foregoing acknowledgements, representations, warranties and
agreements, and irrevocably authorizes the addressees of this certificate to
produce the same or a copy thereof to any interested party in any administrative
or legal proceeding or official enquiry with respect to the matters set forth
herein. The undersigned further agrees that if any of acknowledgements,
representations, warranties or agreements made herein is no longer accurate, it
shall promptly notify the Company






           
By:
     
Name:
     



                                                                                                                                                                      


13

--------------------------------------------------------------------------------

 


Schedule 4.10


Contracts


(1)
On March 23, 2018, the Company entered into an executive agreement (the
"Agreement"), with Ruben Yakubov, the president of the Company.  The Agreement
provides that Mr. Yakubov shall continue to serve as President of the Company
for an initial term of five years, with subsequent one year renewal periods
until the Agreement is terminated.  The Agreement contains customary non-compete
and non-solicitation provisions.  As consideration for the Agreement, Mr.
Yakubov shall receive 20,000,000 shares of restricted common stock, which were
considered fully earned and beneficially owned upon the execution of the
Agreement.  In addition, Mr. Yakubov will receive additional bonuses in the
discretion of the board of directors.  The Agreement may be terminated either on
a voluntary basis by Mr. Yakubov, or on a "for cause" basis by the Company, with
the term "for cause" being defined as (i) any act of fraud or material
embezzlement adversely affecting the financial, market, reputation or other
interests of the Company, (ii) in the event that the Company places Mr. Yakubov
on disability status, (iii) in the event of a conviction of or plea of guilty or
nolo contendere by Mr. Yakubov for any felony or other serious crime or crime
involving moral turpitude, or any knowing violation of any federal or state
banking, securities laws or regulations, (iv) any refusal to perform, willful
misconduct or gross negligence in connection with Mr. Yakubov's duties, (v) any
material breach by Mr. Yakubov of the Agreement, if such material breach is not
cured within thirty (30) days after written notice thereof, or (vi) the death of
Mr. Yakubov.



(2)
On March 23, 2018 the Company entered into a Consulting Agreement (the
"Consulting Agreement") with Mr. Felix Naff wherunder Mr. Naff shall provide
business development services including but not limited to: Introduction to
clients, customers, vendors, and business partners.  Coordination with both
inhouse development teams and sourcing of third party vendors.  Facilitation of
government meetings, participation and endorsements. Access to industry partners
and implementation of management's implentation strategy. As consideration, the
Company shall issue Consultant 7,000,000 restricted shares (the "Compensation
Shares")  of the Company's Common Stock.  The Compensation Shares shall be
issued as fully paid and non-assessable and shall be subject to applicable
resale restrictions.  The Compensation Shares shall be considered fully earned
and beneficially owned upon the execution date of this Agreement, and shall be
non-refundable in every respect, even in the event of early termination of this
Agreement. The Consulting Agreement may be terminated by the Company or the
Consultant upon at least thirty (30) days prior written notice to the other
party.  Any such termination shall not result in forfeiture by the Consultant of
any compensation paid prior to the date of termination.






14